 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ELTON MASON,                                      CASE NO. C17-186 MJP

11                                  Plaintiff,                ORDER ON MOTION TO
                                                              ENFORCE DISCOVERY ORDER
12                  v.

13          WASHINGTON STATE,

14                                  Defendants.

15

16
            The above-entitled Court, having received and reviewed:
17
            1. Defendants’ Motion to Enforce Discovery Order (Dkt. No. 88),
18
            2. Plaintiff’s Response to Defendants’ Motion to Enforce Discovery Order (Dkt. No.
19
                91),
20
            3. Defendants’ Reply in Support of Motion to Enforce Discovery Order (Dkt. No. 93),
21
     all attached declarations and exhibits, and relevant portions of the record, rules as follows:
22
            IT IS ORDERED that the parties will appear in the courtroom of the Honorable Marsha J.
23
     Pechman, Western District of Washington, for the purposes of conducting a meet and confer on
24


     ORDER ON MOTION TO ENFORCE DISCOVERY ORDER - 1
 1   the issues raised in Defendants’ motion, at the conclusion of which Judge Pechman will be

 2   available to rule on any issues which the parties have not resolved between themselves.

 3          IT IS FURTHER ORDERED that the parties are to choose a meeting time between 9:00

 4   a.m. and 12:00 noon or 1:30 and 4:00 p.m. on one of the following dates: November 13, 14, 15,

 5   20, or 21, and advise the Court of the agreed-upon time.

 6          IT IS FURTHER ORDERED that Beverly Grant is to appear for Plaintiff.

 7          IT IS FURTHER ORDERED that Plaintiff will bear the costs of the attorney’s fees

 8   incurred during the meet and confer.

 9

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated November 7, 2018.

12

13
                                                          A
                                                          The Honorable Marsha J. Pechman
                                                          United States Senior District Court Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO ENFORCE DISCOVERY ORDER - 2
